[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAR 13, 2007
                              No. 06-15058                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 04-01785-CV-ORL-22-JGG

VITO MONACO,


                                                            Plaintiff-Appellant,

                                   versus

TANNING RESEARCH LABORATORIES, INC.,
d.b.a. Hawaiian Tropic,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 13, 2007)

Before BIRCH, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Vito Monaco, an employee over 40 years of age, appeals the summary
judgment in favor of his employer, Tanning Research Laboratories, Inc., and

against his complaint under the Age Discrimination in Employment Act, 29 U.S.C.

§§ 621-634. Monaco argues that Tanning discriminated against him when it

reduced his salary and when it promoted a younger person instead of Monaco. We

affirm.

                                I. BACKGROUND

      We describe the facts, as we must, in the light most favorable to Monaco.

Monaco worked for Tanning as a production maintenance engineer. He oversaw

plant maintenance and equipment purchasing, managed the filling department of

the production line, and earned a salary of over $74,000 per year.

      In November 2003, when Monaco was 67 years old, company executives

called Monaco and the manager of the batching department of the production line,

52-year-old Tim Domescik, to a meeting. The executives told Monaco that, as part

of the company’s restructuring efforts, Monaco’s and Domescik’s departments

would be combined under the management of Domescik. Both men were told that

they were receiving lateral transfers and their pay would not change, but Domescik

received an increase in his salary. In his new position, Monaco’s management

responsibilities were limited to the maintenance and purchasing of plant facilities

and equipment, and his salary was decreased in April 2004 to $60,000. The



                                          2
company contends that Domescik was more qualified for the joint batching-filling

position because he had experience in batching, the more complicated process, and

Monaco’s salary was decreased because he had fewer responsibilities. Other

production line management positions were also eliminated during the

restructuring.

      In June 2004, Monaco applied for a newly created plant manager position,

which involved overseeing the entire production line. The two candidates Tanning

considered for the position were Monaco and Steve Pursel, who was 46 years old.

Pursel received an initial interview and Monaco did not, which the company

explains was because Tanning executives already knew Monaco well. According

to the company, Pursel was hired because he was a stronger candidate and had a

master’s degree in business administration. Monaco had attended college for one

year and had no educational background in business.

      After filing a charge with the Equal Employment Opportunity Commission,

Monaco sued Tanning for reducing his salary and not promoting him to plant

manager. Tanning moved for summary judgment, and the district court granted

summary judgment against Monaco’s complaint.

                         II. STANDARD OF REVIEW

      We review a grant of summary judgment de novo and view the evidence in



                                        3
the light most favorable to the nonmoving party. Chapman v. AI Transp., 229 F.3d
1012, 1023 (11th Cir. 2000) (en banc). Summary judgment should be granted if

“the pleadings, depositions, answers to interrogations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c).

                                 III. DISCUSSION

      Monaco relies on circumstantial evidence to support his complaint of age

discrimination, and we will assume, without deciding, that Monaco established a

prima facie case of discrimination regarding both the salary reduction and the

promotion. If an ADEA plaintiff establishes a prima facie case of discrimination,

the burden shifts to the employer to articulate a legitimate, nondiscriminatory

reason for its actions. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03,

93 S. Ct. 1817, 1824-25 (1973); Chapman, 229 F.3d at 1024. If the employer

articulates a legitimate, nondiscriminatory reason for its actions, the presumption

of discrimination is rebutted, and the burden of production shifts to the plaintiff to

offer evidence that “the reasons given by the employer were not the real reasons

for the adverse employment decision.” Chapman, 229 F.3d at 1024. We will not

re-examine the company’s decisions about how to structure its business, and “[our]



                                           4
inquiry is limited to whether the employer gave an honest explanation of its

behavior.” Id. at 1030 (citations and internal quotation marks omitted).

      Tanning proffered legitimate, nondiscriminatory reasons for both the pay

reduction and the promotion. With respect to the salary reduction, Tanning

presented evidence that Domescik was more qualified for the batching-filling

position and Monaco had fewer responsibilities in his new position. With respect

to the plant manager position, Tanning presented evidence that Pursel was more

qualified for the job and received the additional interview because the Tanning

executive did not know Pursel.

      Monaco’s argument that the reasons given for his reduction in

responsibilities and pay were pretextual fails. He argues that Domescik performed

poorly in the batching department and Monaco’s salary reduction was

unprecedented in the history of the plant. These arguments do not rebut the

legitimate, nondiscriminatory reasons proffered by the company for the reduction

in Monaco’s responsibilities and pay. See id. at 1030; Vessels v. Atlanta Indep.

Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005) (plaintiff must “reveal such

weaknesses, implausibilities, inconsistencies, incoherencies or contradictions in the

employer’s proffered legitimate reasons for its actions that a reasonable factfinder

could find them unworthy of credence”). Monaco also argues that the salary



                                          5
decision was a discriminatory effort by Tanning to force him to resign, but he has

presented no evidence to support that theory.

      With respect to his failure to promote claim, Monaco’s argument about

pretext also fails. Monaco argues that Pursel received an initial interview and

questionnaire but Monaco did not. Because Monaco does not dispute that the

company was already familiar with his background and qualifications, this

argument does not rebut the legitimate, nondiscriminatory reason proffered by

Tanning. See Lee v. GTE Fla., Inc., 226 F.3d 1249, 1255 n.2. Monaco also

contends that the company failed to follow objective standards in its hiring

decision, but that bare assertion does not rebut the legitimate reason proffered by

Tanning.

                                IV. CONCLUSION

      The summary judgment against Monaco’s complaint is

      AFFIRMED.




                                          6